PREWITT, Presiding Judge.
Movant was charged with burglary in the second degree, pled guilty and was sentenced to four years’ imprisonment. Thereafter, he filed a pro se motion to vacate the judgment and sentence under Rule 24.035.
The public defender was appointed to represent movant. An unverified amended motion was filed in behalf of movant by the “Special District Defender.” The trial court, noting that the amended motion was not verified, determined that it could only consider movant’s initial motion. The trial judge denied the motion.
Movant contends the court erred because the record does not show that movant’s appointed counsel complied with the requirements of Rule 24.035(e). The rule sets forth certain duties of appointed counsel for an indigent movant. Respondent agrees the cause should be remanded for the trial court to determine whether mov-ant’s counsel performed as required by Rule 24.035(e).
This determination is required by Luleff v. State, 807 S.W.2d 495 (Mo.banc 1991), and Sanders v. State, 807 S.W.2d 493 (Mo. banc 1991). Those cases involved Rule 29.-15(e) but it is identical to Rule 24.035(e) and the cases’ rationale is applicable to the latter rule. Bass v. State, 808 S.W.2d 416, 417 (Mo.App.1991). It is understandable why the trial court ruled as it did because its decision was made before Luleff and Sanders were decided.
The judgment is reversed and the cause remanded to the trial court for it to determine whether appointed counsel performed as required by Rule 24.035(e). If the court finds appointed counsel did not so perform and the lack of performance was not the result of movant’s action or inaction, the court shall appoint new counsel allowing time, if necessary, to amend the motion as permitted under Rule 24.035(f), and the cause shall proceed anew according to that rule.
CROW and PARRISH, JJ., concur.